Citation Nr: 0639981	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 
2001, for assignment of a total disability based on 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for lumbar spine 
muscle strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted 40 percent disability 
ratings for the veteran's service connected lumbar spine 
muscle strain (low back disorder) and prostatitis and a March 
2003 decision that granted entitlement to a TDIU, effective 
from February 18, 2003.  In a January 2004 decision, 
August 22, 2001, was assigned as the effective date for the 
veteran's TDIU. 

A review of the claims files show that the veteran's 
representative, in its' September 2006 Brief, raised a claim 
of entitlement to service connection for depression secondary 
to the claimant's already service connected prostatitis.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action. 

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




FINDINGS OF FACT

1.  In an October 1986 Board decision, VA most recently 
denied entitlement to a TDIU.  This Board decision is final.

2.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to service-connected disabilities 
alone prior to August 22, 2001.

3.  The veteran's service-connected prostatitis is not 
manifested by continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed more than four times per day. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
22, 2001, for assignment of a TDIU, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110, 7104, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.157, 3.340, 3.400, 
4.15, 4.16, 20.200, 20.201, 20.202, 20.302, 20.1103 (2006).  

2.  The veteran has not met the criteria for a rating in 
excess of 40 percent for prostatitis.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7527 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in his possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  This latter "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims for an earlier effective date 
and an increased rating for prostatitis, has notified him of 
the information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In October 2001, July 2002, March 2003, and 
January 2004 letters, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claims.  The veteran was, in substance, informed as to 
what evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  The Board also finds that 
the veteran was fully notified of the need to give VA any 
evidence pertaining to his claims.  The VA letters also 
advised the veteran to let VA know of any information or 
evidence in his possession which would aid in the 
substantiation of his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In Pelegrini II, the Court held, in part, that VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence as to the March 2003 
rating decision, since the appealed from rating decision the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Specifically, while the notice provided the veteran did not 
provide notice of the type of evidence necessary to establish 
a disability rating and/or effective date for the claims on 
appeal, the Board finds this failure harmless because the 
preponderance of the evidence is against the appellant's 
claims and any questions as to the appropriate disability 
rating and/or effective date to be assigned is moot.  Id; 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In summary, VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the Board 
and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all identified and available post-service 
medical evidence including the veteran's records from Kaiser 
and the Loma Linda VA Medical Center.  In addition, medical 
opinions were obtained by VA in March 2002 and October 2002.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal for an 
earlier effective date and an increased rating for 
prostatitis at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Earlier Effective Date Claim

It is argued that the appellant is entitled to an earlier 
effective date for assignment of a TDIU because records found 
in the claims files show he has not worked since 1976 and the 
TDIU should therefore be made effective from that date.  It 
is requested that the veteran be afforded the benefit of the 
doubt.

If a veteran files a claim for an increased rating with VA, 
and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  If the veteran does not perfect 
an appeal, however, the disallowance becomes final.  See 
38 U.S.C.A. § 7105.  Likewise, a Board decision is final on 
the date issued.  38 U.S.C.A. § 7104.

Here, in an October 1986 Board decision, VA most recently 
denied entitlement to a TDIU.  This Board decision is final.  
Id.  Consequently, the effective date for the assignment of a 
TDIU may be no earlier than a new application, at some point 
in time after the final October 1986 Board decision, or the 
date entitlement arose whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In this regard, the general rule with respect to an award of 
increased compensation is that the effective date for such an 
award "shall not be earlier than the date of receipt of 
application therefrom."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

With the above laws and regulations in mind, while the post 
October 1986 record starting in January 1987 includes 
numerous statements from the veteran requesting increased 
ratings for his service connected low back disorder, tinea 
pedis, and/or prostatitis as well as a January 1987 claim for 
entitlement to service connection for a cervical spine 
disorder, the Board finds that the next writing found in the 
claims files can act as his formal application for TDIU as 
defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 because 
they did not specifically expresses a desire to obtain a 
TDIU.  With these criteria in mind, the Board finds that the 
first post October 1986 record which specifically expresses 
the veteran's desire to obtain a TDIU is the VA Form 21-8940, 
Veterans Application for Increased Compensation Based on 
Unemployability, received on March 6, 2003.  The Board finds 
that this document was the veteran's formal application for 
TDIU as defined by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement to a TDIU under 38 U.S.C.A. 
§ 5110(b).  Again, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.  In this regard, while the post October 
1986 record includes numerous VA and private treatment 
records as well as several VA examination reports, the Board 
finds that none of these records act as an informal claim for 
a TDIU because none of these records show the veteran to be 
precluded from following a substantially gainful occupation 
due to service connected disabilities.  Id.

As to whether the record established an earlier factual 
entitlement to a TDIU, controlling laws provide that a TDIU 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more, or two or more 
service-connected disabilities when at least one is rated at 
40 percent or more and he has a combined rating of at least 
70 percent.  The record must also show that the service-
connected disabilities alone result in such impairment of 
mind or body that the average person would be precluded from 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 4.15, 4.16(a).  

Prior to the March 2003 rating decision which granted TDIU, 
the veteran's service connected disabilities were limited to 
a low back disorder rated as 40 percent disabling effective 
from August 22, 2001, prostatitis rated as 40 percent 
disabling effective from August 22, 2001, and tinea pedis 
rated as 10 percent disabling effective from September 28, 
1976.  Accordingly, the record does not show that he ever met 
the 60/70 percent schedular criteria of 38 C.F.R. § 4.16(a) 
for a TDIU prior to August 22, 2001.  

Therefore, the earliest effective date for an award of a TDIU 
cannot be earlier than the date that the record shows he was 
precluded from following a substantially gainful occupation 
by his service-connected disabilities.  38 C.F.R. § 4.16(b).  

In this case, the RO did not submit this case to the Director 
of VA's Compensation and Pension before rendering the March 
2003 decision that granted entitlement to a TDIU effective 
from February 18, 2003, or before the subsequent January 2004 
action changed the entitlement date for the TDIU to 
August 22, 2001.  Instead, the March 2003 rating specialist 
concluded that the veteran was entitled to TDIU effective 
from February 18, 2003, because that was the date he received 
notice of the January 2003 rating decision that granted him 
separate 40 percent disability ratings for his low back 
disorder and prostatitis.  Thereafter, the January 2004 
rating specialist concluded that the veteran was entitled to 
TDIU effective from August 22, 2001, because that was the 
date he first met the schedular requirements for a TDIU.

In this regard, while the post October 1986 record contains 
private treatment records received by VA between October 1986 
and August 2001 as well as VA treatment records dated between 
October 1986 and August 2001, none of these records showed he 
was precluded from following a substantially gainful 
occupation due to his service-connected disabilities alone at 
that time.  In this regard, the Board once again notes that 
VA treatment records are deemed to be in VA's possession on 
the date they are generated and private treatment records are 
only deemed in VA possession on the date they are received.  
See 38 C.F.R. § 3.157.  In fact, the Board finds that the 
first time that the post October 1986 record shows that the 
veteran was precluded from following a substantially gainful 
occupation by his service-connected disabilities is at the 
March 2002 VA examination.  38 C.F.R. § 4.16(b).  

Hence,  the evidence of record provides no basis for an 
effective date prior to August 22, 2001.  38 C.F.R. § 3.157.  
Therefore, the claim of entitlement to an effective date 
earlier than August 22, 2001, for a TDIU must be denied.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Increased Rating Claim

The veteran contends that his service-connected prostatitis 
is manifested by increased adverse symptomatology that 
entitles him to an increased rating.  It is requested that 
the appellant be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2006), when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one 
medical opinion and reject others.  Id.  At the same time, 
the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

Most recently, the veteran service connected prostatitis has 
been rated as 40 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (prostatitis).  Potentially applicable 
Diagnostic Codes provide that prostatitis is to be evaluated 
as a voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b.  Voiding 
dysfunctions are to be rated as either urine leakage, urinary 
frequency, or obstructed voiding.  Id.  The veteran is 
already receiving the maximum award or higher for urinary 
frequency, obstructed voiding, or urinary tract infections.  
38 C.F.R. § 4.115a.  Therefore, he will only be entitled to 
an increased rating if the record shows continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed more than four 
times per day (60 percent disabling).  Id.

Initially, the Board notes that a review of the record on 
appeal shows that the veteran's service connected prostatitis 
causes similar problems as his non service connected prostate 
cancer - i.e., nocturia, urinary frequency, incontinence, etc 
. . .  See October 2002 VA medical opinion.  Moreover, the 
Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), stated that "when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  

However, in October 2002 the RO obtained a medical opinion as 
to the degree to which the veteran was disabled due to his 
prostatitis without taking into account his prostate cancer.  
Specifically, after a review of the record on appeal with 
specific citation to the facts found in the record, it was 
opined as follows:

The evaluation of the level of disability 
of his prostatitis is difficult because 
of conflicting reports.  The reports the 
patient gave to the radiation oncologist 
[in August 2001] showed mild symptoms 
with nocturia 0-3 times and no reports of 
urinary frequency.  The reports given to 
the [March 2002 VA examiner] described 
more urinary frequency, nocturia, and 
incontinence . . . [The reports to the 
radiation oncologist in August 2001] 
describe[s] his symptoms prior to any 
surgery and radiation and therefore 
should describe his baseline symptoms.  
(Emphasis added).

The Board recognizes that VA and/or private treatment records 
show that the veteran's history included a transurethral 
resection of the prostate secondary to benign prostate 
hypertrophy in March 1990 (see VA treatment record dated in 
March 1990), complaints of urinary urgency and frequency with 
daytime voiding of 15 times and nocturia 8 times as well as 
urinary incontinence (see VA examination dated in March 
2002), complaints of occasional nocturia times 5, decreased 
flow, hesitancy, and occasional straining (see VA treatment 
record dated in December 2002), complaints of nocturia times 
0 to 3, depending on fluid intact without problems starting 
or stopping urinary stream (Kaiser Radiation Consultation 
dated in August 2001), and, following two cancer treatments, 
complaints of mild frequency and occasional dribbling (see 
Kaiser treatment record dated in March 2002). 

However, the March 2002 VA examiner also noted that the 
veteran's urinary incontinence did not require him to use an 
appliance or absorbent material, he had no history of 
recurrent urinary tract infections, and he did not require 
urinary catheterization.  Moreover, in a December 2002 VA 
treatment record the veteran denied dysuria.  Furthermore, 
the VA physician in October 2002 opined, after a review of 
all of the above facts, that the only adverse symptomatology 
that could objectively be attributed to his service connected 
prostatitis was nocturia 0 to 3 times.  

Therefore, because the objective medical evidence of record 
does not show his prostatitis, acting alone, causing 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed more 
than four times per day, the Board finds that the veteran 
does not meet the criteria for the 60 percent rating for his 
prostatitis.  38 C.F.R. § 4.115a. 

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, or the claimant's statements to VA and 
private physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because lay persons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a service connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the appellant's and his representative's 
statements addressing this issue is not probative evidence as 
to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, the preponderance of the evidence is against the 
appellant's claims.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claims are denied. 


ORDER

An effective date earlier than August 22, 2001, for 
assignment of a TDIU is denied.

Entitlement to a rating in excess of 40 percent for 
prostatitis is denied.




REMAND

As to entitlement to an increased rating for lumbar spine 
muscle strain a remand for another VA examination is required 
because, while the March 2003 VA examiner opined that there 
was "additional lack of endurance and incoordination 
limiting the range of motion [of the lumbar spine]" and he 
had on going pain and limitation of motion, an opinion was 
not thereafter provided as to the exact degree to which this 
lack of endurance, incoordination, and pain further limited 
motion.  38 U.S.C.A. § 5103A(d); Also see DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain, weakness, 
etc.).

Likewise, given the change in law for rating back disorders 
as well as the fact that the RO has also rated that veteran's 
low back disorder as intervertebral disc syndrome (see RO 
decisions starting in March 1978), a remand is also required 
to provide the veteran with a neurological examination to 
obtain medical opinion evidence as to whether he has a 
compensable degree of neurological impairment in either lower 
extremity due to his service connected low back disorder.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note 1 (2006).  

If he does, the RO must consider whether he is entitled him 
to separate compensable ratings under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, 8620, or 8720 (2006).  When 
readjudicating the claim the RO should be mindful of the 
United States Court of Appeals for the Federal Circuit's 
holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, this issue is REMANDED to the AMC/RO for the 
following action:

1.  The RO should send the veteran 
updated VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date and separate 
disability ratings for the remaining 
issue on appeal as outlined by the Court 
in Dingess, supra.  The updated notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
neurological examinations.  The claims 
folders are to be provided to the 
physicians for review in conjunction with 
the examinations.  All indicated tests 
and studies deemed appropriate by the 
examiners, including x-rays, 
electromyography (EMG), and/or nerve 
conduction studies, must be accomplished 
and all clinical findings should be 
reported in detail.  

a.  As to the skeletal problems 
affecting the lumbar spine, in 
accordance with the pre and post 
September 23, 2002, and September 
26, 2003, AMIE worksheet for rating 
lumbar spine skeletal disabilities 
including do to limitation of motion 
and intervertebral disc syndrome, 
the orthopedist is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
nature and extent of all lumbar 
spine disabilities.  In addition to 
any other information required by 
the AMIE worksheet, the orthopedist 
should conduct complete range of 
motion studies and discuss the 
presence or absence of any weakened 
movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the 
veteran describes flare-ups of pain, 
the orthopedist should offer an 
opinion as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  
38 C.F.R. § 4.71a.

b.  As to the neurological problems 
affecting the veteran's lower 
extremity do the his low back 
disorder, in accordance with the 
post September 23, 2002, AMIE 
worksheet for rating intervertebral 
disc syndrome and residual 
neurological disabilities, the 
neurologist is to provide a detailed 
review of the veteran's history, 
current complaints, and the nature 
and extent of all lumbar spine 
disabilities.  In addition to any 
other information required by the 
AMIE worksheet, the neurologist 
should provide an opinion as to 
whether the lumbar spine disability 
causes, in either lower extremity, 
neuritis or neuralgia in any 
associated nerve and, if so, whether 
that neuritis or neuralgia is best 
characterized as incomplete and 
mild, incomplete and moderate, 
incomplete and moderately severe, 
incomplete and severe with marked 
muscle wasting, or complete.  
38 C.F.R. § 4.124a, Diagnostic 
Codes 8520, 8620, 8720.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.

4.  After completion of the required 
notice, with consideration of all 
evidence added to the record subsequent 
to the last supplemental statement of the 
case (SSOC), the AMC/RO must readjudicate 
the veteran's claim.  When readjudicating 
the claim for a higher evaluation for 
lumbosacral strain, the RO should be 
mindful of DeLuca, supra, and Kuzma, 
supra.  If any claim remains denied, the 
AMC/RO should issue an appropriate SSOC 
and provide the veteran an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


